DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Shelley et al. disclose: performing measurements using the spectrometer module to generate wavelength-versus-operating parameter calibration data for the spectrometer module (para. [0030]); performing measurements using the spectrometer module to generate full system response calibration data, against a known reflectivity standard, for the spectrometer module (para. [0010], [0033]); and storing in memory, coupled to the spectrometer module, a calibration record that incorporates the wavelength-versus-operating parameter calibration data, the optical crosstalk and dark noise calibration data, and the full system response calibration data (para. [0033]). Shelley et al. fail to teach, disclose, suggest or make obvious: performing measurements to generate optical crosstalk and dark noise calibration data includes operating the spectrometer module in the absence of a sample being present in a path of light emitted by the spectrometer module, or while light emitted by the spectrometer module propagates toward a distant dark target;  performing measurements using the spectrometer module to generate optical crosstalk and dark noise calibration data for the spectrometer module.
Regarding claim 18, Shelley et al. disclose: a non-transitory storage medium storing computer instructions operable to cause one or more computers to perform operations comprising: applying a calibration record to measurements of a sample by a spectrometer module to obtain one or more calibrated wavelength-dependent reflectivity values (Rmut(X)), wherein the one or more calibrated wavelength-dependent reflectivity values (Rmut(X)) are calculated based on a wavelength-dependent (the part is rejected on the basis as claim 1, additionally, Shelley et al. teaches collecting reference spectra from a reference sample in claim 8). Shelley et al. fail to teach, disclose, suggest or make obvious: a calibrated wavelength-dependent intensity value indicative of optical crosstalk intensity and dark noise, the calibrated wavelength-dependent intensity value indicative of optical crosstalk intensity and dark noise is calculated based on operation of the spectrometer module in the absence of a sample in a light path of the spectrometer module, or while light emitted by the spectrometer module propagates toward a distant dark target.
Claims 2-7, 10-17, 19 are allowed on the same basis as independent claims 1 & 18 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884